Citation Nr: 1133009	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a urinary or prostate disorder, including enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence.

2.  Entitlement to service connection for an acquired psychiatric disorder, including depressive disorder, an adjustment reaction, and mixed emotional features.

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to March 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In March 2007, the Board reopened the Veteran's previously denied claim of entitlement to service connection for enuresis, and then remanded this claim to the RO via the Appeals Management Center (AMC) for further development before readudicating this claim on its underlyling merits.  The Board also remanded the remaining claims for an initial compensable rating for pseudofolliculitis barbae, for service connection for a psychiatric disorder, including depressive disorder, an adjustment reaction, and mixed emotional features, and for service connection for residuals of an excised lipoma of the right shoulder.  The Board again remanded these claims in December 2008 for compliance with the prior remand directives, include obtaining the Veteran's Social Security Administration (SSA) records.

In a December 2010 decision since issued, the Board denied the claim for service connection for residuals of an excised lipoma of the right shoulder.  However, the Board again remanded the remaining claims for service connection for a urinary or prostate disability, including enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence, for an acquired psychiatric disorder, including depressive disorder, an adjustment reaction, and mixed emotional features, and for an initial compensable rating for the already service-connected pseudofolliculitis barbae.


Regrettably, though, the Board must once again remand the claim for service connection for a urinary or prostate disability - including enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence, because additional information is needed before deciding this claim.  The remand of this claim to the RO again will be via the AMC.  However, the Board is going ahead and deciding the other claims for an acquired psychiatric disorder, including depressive disorder, an adjustment reaction, and mixed emotional features, and for an initial compensable rating for the already service-connected pseudofolliculitis barbae.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including depressive disorder, an adjustment reaction, and mixed emotional features is not shown during service or to be etiologically related to the Veteran's military service, nor is his posttraumatic stress disorder (PTSD) since diagnosed.

2.  The Veteran's pseudofolliculitis barbae is manifested by some small lesions on his right cheek, and a left neck papule, but this affects less than 5 percent of an exposed area and 1 percent of his whole body.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including depressive disorder, an adjustment reaction, mixed emotional features, and PTSD were not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  The criteria also are not met for an initial compensable rating for the pseudofolliculitis barbae.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 7806 (2008 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704. The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant, as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law. Sanders, 487 F. 3d at 889.  

Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit Court vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication." Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.


It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the Appellant's burden to demonstrate prejudice at the Court/CAVC level does not shift to VA unless notice is not provided at all.

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March, August, and September 2004, and in March 2006 and July 2007.  These letters, especially in combination, informed him of the type of information and evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters, and a more recent December 2010 letter, also complied with Dingess, as they additionally apprised him of the downstream disability rating and effective date elements of his claims.  His claims also were readjudicated in the February 2011 SSOC, so since providing that additional December 2010 letter, to in turn rectify ("cure") the timing defect in the provision of that additional notice since it did not precede the initial adjudication of his claims, instead, 
was post-adjudicatory.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO and AMC obtained his service treatment records (STRs), VA clinical records, SSA records, and private records.  In January 2011, he also had a VA compensation examination for an opinion concerning the etiology of his psychiatric disorder and its potential relationship to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  As well, he had a VA compensation examination in February 2011 to evaluate or assess the severity of his pseudofolliculitis barbae.  He indicated in response to the most recent SSOC that he had no other information or evidence to submit in support of his claims.  He therefore asked the AMC to return his case to the Board for further appellate consideration as soon as possible.  Accordingly, the Board finds that no further development of the claim is necessary to meet the requirements of the VCAA.

Service Connection for an Acquired Psychiatric Disorder, Including Depressive Disorder, an Adjustment Reaction, Mixed Emotional Features and PTSD

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Certain diseases like psychoses are chronic (i.e., permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree, meaning to at least 10-percent disabling, within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 28, 2006), a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If, however, chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Further concerning claims for PTSD, in particular, a "clear" diagnosis of PTSD is not required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).


If on the other hand there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor, unless he qualifies for one of the other enumerated exceptions in § 3.304(f) - namely, received a diagnosis of PTSD while in service (subpart (f)(1)), was a prisoner of war (subpart (f)(4)), or the claim is predicated on personal or sexual assault (subpart (f)(5)).  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Else, his lay testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after- the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

A stressor need not be corroborated in every detail, however.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  Moreover, effective July 13, 2010, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD in the new subpart (f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  Specifically, this new version of subpart (f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Turning back now to the facts of this particular case, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence of the existence of the currently claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Concerning this threshold minimum requirement, the report of the VA psychiatric examination performed in January 2011 list a diagnosis of depressive disorder, not otherwise specified (NOS).  So the determinative issue is whether this or any other psychiatric disorder that has been diagnosed, such as PTSD, is attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's DD Form 214 shows he had active military service from December 8, 1975 to March 2, 1976, so for just 2 months and 25 days.  His last duty assignment and command was at the Marines Recruit Depot in San Diego, California.  His military occupational specialty (MOS) was basic marine.  During his November 1975 military enlistment examination, no psychiatric findings were reported.  His STRs also, however, are unremarkable for any subsequent complaints or findings concerning a psychiatric disorder, including a depressive disorder or a stress-related mental illness since VA did not adopt the PTSD nomenclature until a few years later, in 1980 or thereabouts.  A psychiatric evaluation request form concerning his service shows he was discharged from the military for unsatisfactory performance and a medical problem, not shown to be related to or the result of any psychiatric disorder.

There equally was no indication of a psychosis within one year of his discharge from service, meaning by March 2, 1977, certainly not to the required minimum degree of at least 10-percent disabling.  See 38 C.F.R. §§ 4.125-4.130, including the General Rating Formula for Mental Disorders.


On a March 1981 Application for VA Compensation or Pension (VA Form 21-526), the Veteran did not report any psychiatric disorders.  In another VA form 21-526 later submitted in July 1995, he reported sleeplessness, but no psychiatric problems.  In an even more recent statement in support of claim, VA Form 21-4138, filed in January 2004, he claimed service connection for aggravation of a nervous condition. 

VA clinical records were received in April 2004.  These records date from May 2001 through late 2003 and indicate that in December 2000 the Veteran had been admitted to a VA domiciliary.  These records also show he received treatment for unrelated physical problems, along with a history of multiple substance abuse, poor sleep, and a clinical diagnosis of depression.

In an April 2005 statement from the Veteran's spouse, she reported that for 30 years he had been suffering with problems resulting from his military service, and that since his separation from service his mental health had not been the same.  From personal observation she had noticed his battle with depression.

VA clinical records from 2006 and 2007, however, indicate the Veteran had received treatment for PTSD since childhood, along with substance abuse and depression. 

In May 2005, a private psychologist indicated the Veteran had been referred for assessment of previously diagnosed PTSD and depression.  It was reported that he had suffered from PTSD since service.  He had worked in a transport division on a (military) base in California, and that he often had to handle body bags of slain soldiers, as well as helping to transport weapons.  One of his friends who had enlisted with him, had died a year later, and his brother-in-law who had enlisted with him had died in his arms due to complications of alcoholism.  The Veteran had always had a "short fuse", which had worsened after his military service.  He carried a diagnosis of PTSD, as well as depressive disorder, NOS.


The Veteran, as mentioned, more recently had a VA compensation examination in January 2011.  The examiner confirmed he had reviewed the claims file for the pertinent medical and other history.  The Veteran reported that he had depression and argued with his spouse.  He also said that he had been that way since he got married in 1985.  He reported that his depression began in the 1990s, so, if true, many years after the conclusion of his military service and even since his marriage.  The diagnosis was depressive disorder, NOS.  The examiner indicated he did not find evidence the Veteran's depression began during his time in the military service, or that it was related to his military service.  He seemed to attribute his depression, instead, to his mother's illness and marital and employment problems.  This examiner did not find evidence of another psychiatric disorder in the examination other than the possibility of some substance abuse versus dependence.

The most probative, meaning competent and credible, evidence indicates the Veteran's depression and claimed PTSD are not attributable to his military service and do not date back to his service.  During his initial claims for VA compensation or other benefits, he made no mention of any mental health related illness, regardless of any specific diagnosis (depression, PTSD or whatever).  And while this, in and of itself, is not entirely dispositive of his claim and conclusive indication of whether he was experiencing mental health related illness at the time, it is at least probative evidence to be considered in making this important determination and, in fact, evidence against this notion.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous findings may be given more probative weight than evidence offered many years later, long after the fact); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Had he in fact been experiencing psychiatric-related symptoms at the time, it only stands to reason that he at least would have mentioned this in the course of filing those earlier claims for VA benefits, but he clearly did not.  The essence of 38 C.F.R. § 3.303(b), however, is that he have been experiencing continuous symptoms, not that he actually or necessarily have been receiving treatment for them.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Indeed, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Board, however, retains the discretion to weigh evidence - including lay evidence, to determine its probative value in relation to other relevant evidence in the file and may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It further deserves mentioning that this particular Veteran had peacetime, rather than wartime, service.  And for 
non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records, so presumably also in records since service, must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, the Veteran and his wife have given starkly contrasting accounts of just how long he has experienced depression, she saying virtually since his military service versus him only dating it back to more recent years - in fact, even since their marriage in 1985 and perhaps only since the 1990s.  There is additional mention of it even dating back to his childhood, so to even before his military service.  Because of this patent inconsistency in their testimony, this collectively undermines their credibility.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran's enlistment records as well as his STRs are entirely unremarkable for any complaints or findings referable to any psychiatric disorder.  Sleep problems are shown, but only dating to 1995, and the report of those problems at the time are not associated with any underlying psychiatric disorder.  Moreover, that was some 20 years after his relatively brief period of active military service.  The first post-service evidence of any diagnosed psychiatric disorder was not until 2001 when there was a diagnosis of depression.  And the January 2011 VA compensation examiner disassociated this depression from the Veteran's military service, citing other factors for its cause, so there is not the required linkage to service for service connection.  This examiner also determined the Veteran did not meet the DSM-IV diagnostic criteria for PTSD or, for that matter, any other mental disorder.

The Veteran has not expressly claimed entitlement to service connection for PTSD, but this possibility must be addressed as well since there has been this additional diagnosis - including especially in or around May 2005.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  PTSD is not the Veteran's current diagnosis, according to the January 2011 VA compensation examiner.  The Veteran need only have received this diagnosis, however, since filing his claim for a psychiatric disorder, even if he no longer carries this diagnosis.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

But even accepting the Veteran has received this diagnosis of PTSD, albeit in years past but since filing his claim, it appears to have been based entirely on his unsubstantiated accounts of traumatic events ("stressors" ) that are not shown to have occurred during his military service, so remain unverified.  There apparently was no independent review of his claims file by those making this diagnosis in years past to try and objectively confirm the occurrence of these claimed events, and this objective corroboration is required because he does not fall within the purview of one of the enumerated exceptions of subparts (f)(1)-(f)(5) of 38 C.F.R. § 3.304 to not need this independent verification of these claimed events to support this diagnosis and the linkage of this diagnosis to these purported events in service.  That is to say, without the required proof of the occurrence of these claimed events, which generally is a factual and not medical determination, there necessarily cannot be any consequent PTSD.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  However, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court clarified that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  In the Neives-Rodriguez decision, the Court vacated the Board's underlying decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  In contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

The Board already has explained why the Veteran's and his wife's testimony regarding the history of his depression is inconsistent and, thus, not credible.  And as for his PTSD, his assertion that he handled body bags during service and experienced the other claimed events mentioned also is not deemed credible.  He is competent to report what occurred in service because his testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  But his lay testimony concerning this also has to be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In his relatively short period of military service, less than 3 months, the record indicates he was in basic training.  In addition, as for whether there was aggravation of pre-existing PTSD during or by his military service (ergo, his claim that his nervous condition was aggravated), it is unnecessary to consider his claim on this alternative basis because there was no indication or notation of PTSD during his military entrance examination, so for all intents and purposes no pre-existing disability on account of this condition, even if other later dated evidence in the file suggests it dates back to his childhood.  Rather, it must be presumed he was in sound mental health when entering service, in turn requiring clear and unmistakable evidence both of 
pre-existing disability and no aggravation during service to rebut this presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  See also VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  And there is no such evidence in this particular instance.


For these reasons and bases, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, irrespective of the particular diagnosis, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim accordingly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An Initial Compensable Disability Rating for the Pseudofolliculitis Barbae

Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

When, as here, a Veteran appeals his initial rating following the granting of service connection for the disability, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The evidence relevant to this claim shows the Veteran was treated for facial pseudofolliculitis barbae (ingrown hairs) during service.  Post-service VA records dated in May and June 2004 show the continued presence of macules and papules on his chin area and beard and ingrown hairs. 

In the June 2004 rating decision from which this appeal ensued, the RO granted service connection for pseudofolliculitis barbae and assigned an initial 0 percent (i.e., noncompensable) rating for this disability.  The Veteran contends he is entitled to a higher initial rating.

The RO rated the Veteran's pseudofolliculitis barbae under Diagnostic Code 7813, for dermatophytosis, which in turn is rated as dermatitis under DC 7806.

Under DC 7806, dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

A higher 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Lastly, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned.  Id.


In addition to the above criteria, the Board notes that scars of the head, face, or neck are rated pursuant to DC 7800.  This diagnostic code provides a 10 percent rating for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. Id. Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are:  (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one- quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

In 2008, so during the pendency of this appeal, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801 - 7805 (2010)).  However, these revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to this date, these revisions are inapplicable to his current appeal and therefore need not be further discussed.

VA medical examinations in May and June 2004 show the Veteran's pseudofolliculitis barbae was in the beard and chin area, manifested by erythema, papules, and macules.  It was reported that he used prescription cortisone and clindamycin lotion.  He had a 15-percent total body surface involvement, but only when including areas other than his face.

A December 2005 VA outpatient clinical record reports the Veteran's folliculitis barbae was previously controlled on benzoyl peroxide/clindamyacin, had improved since a March 2004 evaluation, and that there had been a flare up several months ago when his medications ran out. 

A February 2011 VA examination report notes the Veteran indicated he used selenium sulfide solution on his scalp and hair daily.  He had an over-the-counter medication for his beard.  He complained of episodic raised papules on the inferior scalp line, on the neck, along with the chin and cheek, bilaterally.  It was stated, "[h]e does use corticosteroids or immunosuppressive drugs", but there had been no incapacitating or debilitating episodes in the past 12 months, and the areas were not ulcerating and did not have discharge or crusting. 

The physical examination revealed no lesions on his scalp.  His right cheek had three small raised lesions that were not ulcerative, draining or crusting.  His left lower cheek had just one small papule.  The diagnostic impression was pseudofolliculitis barbae; the area covered 1 percent of his body as a whole, with 2 percent exposed area.

Beginning with DC 7800, the Board finds no basis to assign a compensable disability evaluation under this code.  The February 2011 VA medical examination report shows evidence of some skin symptoms attributable to the pseudofolliculitis, yet there is no evidence of any visible or palpable tissue loss, no gross distortion or asymmetry of any feature or paired set of features, and less than two characteristics of disfigurement.

The Veteran's pseudofolliculitis barbae also does not meet the criteria for a compensable rating under DC 7806.  The February 2011VA examination provides evidence against the claim.  It was reported he uses selenium sulfide solution on his scalp and hair and an over-the-counter medication on his beard.  There also was mention of corticosteroids or immunosuppressive drugs, but it appears this was a typographical error when transcribing the report as there is no other indication elsewhere in the file suggesting he uses any such additional medications.  Moreover, the examination was essentially benign, except for a few lesions or papules observed on both cheeks of his face, but even they covering only 1 percent of his whole body and 2 percent of exposed area.  So, according to DC 7806, his pseudofolliculitis barbae covers less than 5 percent of an exposed area or of his entire body, also involving only his face and not shown to be treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, there is simply no basis to assign a compensable rating under the applicable rating criteria.

Consideration also has been given to whether the schedular evaluation is inadequate, thus requiring referral of the claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an 
extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  A compensable evaluation or evaluation in excess of 0 percent is provided for certain manifestations of the service-connected pseudofolliculitis barbae, but the evidence reflects that those manifestations are not present in this case. As noted above, the Veteran primarily complains that his skin disability is manifested by episodic papules on the scalp, chin, and cheeks, bilaterally.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  He has not described any exceptional or unusual features or symptoms of the disorder.  As the Board finds the disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Board thus concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable disability rating for his pseudofolliculitis barbae.  The doctrine of reasonable doubt, therefore, is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for service connection for an acquired psychiatric disorder, including depressive disorder, an adjustment reaction, mixed emotional features, and PTSD is denied.

An initial compensable disability rating for the pseudofolliculitis barbae also is denied.


REMAND

The remaining claim before the Board is for service connection for a urinary or prostate disability, including enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence.

The Veteran's military enlistment examination records do not reflect any evidence of a pre-existing genitourinary problem.  However, during his relatively brief military service, less than 3 months, his problems with bladder control were reported and enuresis was given as a consequent diagnosis.  His post-service clinical records show treatment for genitourinary problems, including urinary frequency, nocturia, incontinence, and benign prostatic hypertrophy. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In the recent past, the provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence (CUE) showed that an injury or a disease existed prior to service in order to rebut this presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). Pursuant to these developments, to now rebut the presumption of soundness at service entry, there must be CUE showing the disorder pre-existed service and CUE that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service, beyond its natural progression, before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

In the Board's prior December 2010 remand, a VA compensation examination was requested for a medical opinion concerning whether the Veteran had a 
pre-existing urinary or prostate disability.  And while the standards announced in VAOGPREC 3-2003 were addressed in the body of the remand, the remand itself inadvertently did not specify that the VA examiner should apply the two-pronged rebuttal standard requiring CUE of both pre-existence and of no in-service aggravation.  In essence, then, the examiner was not requested to determine whether there was CUE showing the disorder(s) preexisted service and CUE that the disorder(s) was not aggravated by service. 

In the report of this consequent January 2011 VA examination, the examiner opined that the Veteran's active duty service did not aggravate his urinary symptoms and did not cause any urological problems beyond natural progression.  His symptoms of frequency and urgency incontinence would have occurred as a natural progression, according to this examiner.  In light of this VA examiner's response, and to avoid the potential application of an improper standard according to the law, the Board believes that further supplemental comment is needed applying the correct aggravation standard since CUE is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the 
non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  If possible, have the VA genitourinary examiner that recently evaluated the Veteran in January 2011 submit an addendum statement specifically indicating whether there is clear and unmistakable evidence the claimed disabilities (urinary or prostate disability involving enuresis, benign prostatic hypertrophy, nocturia, and urinary incontinence) existed prior to the Veteran's period of active military from December 1975 to March 1976.  If they did, then this examiner must then also indicate whether there is clear and unmistakable evidence these disabilities were not aggravated during or by the Veteran's military service beyond their natural progression.

"Clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

If both prongs of this rebuttable standard are not satisfied by the required finding of clear and unmistakable evidence, the claim has to be considered instead on the premise these claimed conditions were incurred in service, so not pre-existing, i.e., based on the notion they initially manifested during the Veteran's military service or are related to his service.  So in this eventuality, a medical nexus opinion also would be needed concerning this other possibility.


If, for whatever reason, this same examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified to make these critical determinations.  This may require having the Veteran reexamined, but this is left to the commenting examiner's discretion.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

2.  Then readjudicate this remaining claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


